DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The limitation of claim 1, “chord-wise spaced apart radial rows of said pins” is interpreted as a row of pins where the individual pins in this row are spaced from each other in the radial direction, and the separate instances of radial rows are spaced apart in the chord-wise direction.  Additionally, “wherein each rib is aligned with a respective row of said pins in the radial direction” is interpreted as the rib being along the same radial line that defines a respective row.
The interpretation above applies to the analogous limitations regarding the radial rows and alignment of the indentations and perforations of the casting core of claim 9.
Allowable Subject Matter
Claims 1-3, 5-6, 9, 11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Barreto et al. (U.S Patent 6,602,047).  Barreto does not teach “wherein each rib is aligned with a respective row of said pins in the radial direction” in light of the earlier limitations in the claim.  The ribs in the claim correspond to the framing features which are in both the radially outer spanwise end framing passage and the radially inner spanwise end framing passage.  The ribs of Barreto (132) continue along the entire radial length and are not radially aligned with any pins.  The other set of ribs of Barreto (134) have a set of radially outer ribs that are aligned with the pins (120), but there are no ribs on the radially inner end that are aligned with the pins.
There is insufficient evidence that one of ordinary skill in the art would modify the disclosure of Barreto in such a way that reads upon the claims. 
The finding above applies to the analogous casting core of claim 9.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL K. REITZ/Examiner, Art Unit 3745      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747